 
 
IV 
108th CONGRESS
2d Session
H. RES. 763 
IN THE HOUSE OF REPRESENTATIVES 
 
September 9, 2004 
Mr. Hastings of Florida submitted the following resolution; which was referred to the Committee on International Relations
 
RESOLUTION 
Condemning the terrorist attack at Middle School No. 1 in Beslan, Russia, that occurred in early September 2004. 
 
Whereas on September 1, 2004, terrorists seized Middle School No. 1 in Beslan, Russia, and held more than 1,000 children, teachers, parents, and school employees hostage for 53 hours; 
Whereas Russian security forces stormed the school compound after the hostage-takers began firing on hostages who were attempting to flee and set off explosions in the compound; 
Whereas as of September 9, 2004, the official death toll stood at 394 individuals, including 30 terrorists, and 186 children are still missing; 
Whereas the health ministry for the North Ossetian region of Russia stated that 156 of the individuals killed in the attack were children; 
Whereas more than 700 individuals needed medical assistance after the crisis; 
Whereas the North Ossetian health ministry stated that 411 individuals remain hospitalized, of which 214 are children; 
Whereas Beslan’s school hostage drama came shortly after at least 10 people died in a suicide attack on a Moscow metro station and a week after approximately 90 people were killed when 2 Russian airliners exploded in mid-air; 
Whereas the modus operandi of the Beslan hostage takers is similar to that used by the hostage takers at a Moscow theater in October 2002; 
Whereas it is the nature of terrorism that every time one thinks there is a limit to the depths to which terrorists can sink, they contrive even more inhumane atrocities; and 
Whereas there is absolutely no justification for such terrorist acts, which do not represent the will of the people of Chechnya, who want the carnage in the Caucasus region to cease: Now, therefore, be it 
 
That the House of Representatives—  
(1)offers its deepest sympathy to the relatives and loved ones of the victims of the terrorist attack on Middle School No. 1 in Beslan, Russia, in early September 2004; 
(2)mourns the innocent lives that have been lost in such attack; 
(3)stands with the people of the Russian Federation and offers its prayers in this terrible situation; 
(4)expresses its particular revulsion at the use of children as hostages and the subsequent death of many of such children; 
(5)condemns in the strongest terms this terrorist attack and previous terrorist attacks against innocent citizens of the Russian Federation; and 
(6)expresses its solidarity with the people and Government of the Russian Federation in combating the forces of international terrorism. 
 
 
